Citation Nr: 1108931	
Decision Date: 03/07/11    Archive Date: 03/17/11

DOCKET NO.  09-18 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back disorder.  

2.  Entitlement to service connection for an acquired psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Kimberly J. Syfrett, Attorney


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel



INTRODUCTION

The Veteran served on active duty from April 1970 to January 1972.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the claims.  The Board remanded the claims for additional development in October 2009.  

During the pendency of the Veteran's appeal, the United States Court of Appeals for Veterans Claims (Court) held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  In light of the foregoing, the Veteran's claim for depressive disorder, not otherwise specified, has been recharacterized as shown on the title page.  


FINDINGS OF FACT

1.  The Veteran's assertions regarding continuity of symptomatology following a documented in-service back injury are not credible, and there is no probative medical evidence of an etiological relationship between the Veteran's low back disorder and active service.  

2.  The Veteran's assertions regarding an attempted sexual assault and subsequent personnel problems as a result of refusing his crew chief's advances are not credible, and there is no probative medical evidence of an etiological relationship between the Veteran's diagnosed acquired psychiatric disorder and active service.  





CONCLUSIONS OF LAW

1.  The criteria for service connection for a low back disorder have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2010).

2.  The criteria for service connection for an acquired psychiatric disorder have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

To establish service connection for a claimed disability, the evidence must demonstrate that a disease or injury resulting in current disability was incurred during active service or, if pre-existing, was aggravated therein.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).

That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2010).  Service connection may also be granted for any injury or disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2010).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009) (non-precedential).  Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Charles v. Principi, 16 Vet. App 370, 374 (2002).

The Veteran seeks service connection for a low back disorder.  He has not provided any arguments in support of this claim, but the medical evidence of record, which will be discussed in greater detail below, does contain the assertions he has made throughout the appellate period in support of this claim.  

The Veteran also seeks service connection for an acquired psychiatric disorder, which he claims is depressive disorder, not otherwise specified.  He reports that while serving on board the U.S.S. Saratoga, he was subjected to an attempted sexual assault perpetrated on him by his crew chief, who was gay.  The Veteran asserts that on February 2, 1971, he was alone in the television room with his crew chief, Petty Officer D.  As he was getting ready to leave the room, Petty Officer D. grabbed him by the arm, pulled him onto his lap, and tried to kiss him while telling the Veteran he wanted to seduce him and have sex with him.  The Veteran contends that he was able to get away from Petty Officer D., who warned him not to tell anyone about the incident and who threatened him that he was going to make the Veteran's life under his command a living hell.  The Veteran asserts that his refusal of Petty Officer D's advances and subsequent visits to the medical staff, which Petty Officer D. found out about, resulted in his crew chief making life under his command rough.  The Veteran asserts that after this incident, Petty Officer D. ordered him to leave ship without his cover (sailor hat), knowing full well that the Veteran would get in trouble if he was not in full uniform, and that when the Veteran argued against leaving without his cover, Petty Officer D. indicated that he would write him up for disobeying an order.  The Veteran was subsequently stopped by another individual and written up for not being in full uniform, which resulted in the Veteran having to go before the Captain and being sentenced to three days of solitary confinement.  The Veteran asserts that he has suffered from severe depression ever since the February 1971 incident.  

The Veteran's service treatment records reflect that he was seen on two occasions in June 1970 with complaints of back pain.  On June 4, 1970, he complained of back pain for one and one-half months.  Physical examination revealed full range of motion and only some pain on flexion, more on rotation.  The Veteran complained of steady pain at night and if sitting for long periods.  He was assessed with low back pain.  Another June 4, 1970, notation shows that the Veteran needed light duty chit.  The Veteran was seen again on June 8, 1970, complaining of back pain for one and one-half months and requesting to see a medical officer.  X-rays were reported as negative.    

The Veteran's service treatment records also reveal that he was seen on several occasions in February and March 1971 for psychiatric treatment.  A February 3, 1971, sick call treatment record indicates that the Veteran requested to see a medical officer about some personnel problems.  

Another February 3, 1971, record requesting psychiatric treatment reveals that the Veteran was reported to be extremely anxious and immature with paranoid ideation (existed prior to entry).  He allegedly wanted to stay in the Navy but was found to possibly be totally unsuitable in spite of professed motivation.  A chronicle of getting in trouble with many minor infractions on ship was also noted, and a provisional diagnosis of anxiety, questionable unsuitability, was made.  The Veteran was subsequently seen in the neuropsychiatric clinic at the U.S. Naval Hospital in Jacksonville, Florida, on February 22, 1971.  It was noted that he was 18 years old with one year of active service and was one of six children from an intact, but somewhat chaotic, home.  A background history revealed a borderline to poor adjustment prior to enlistment.  The examiner observed that the Veteran blamed his problems on an incident where he was startled by an alarm bell as he was falling asleep and felt that he had been "nervous and jumpy" ever since.  His school adjustment was reported as extremely poor and he was told by the Principal to leave school in the ninth grade after incidents when he hit a teacher and lost his temper several times in class.  It was also noted that the Veteran was arrested several times as a civilian but denied any convictions.  The Veteran described a history of involvement in delinquent behavior as a child.  Since enlisting in the service, the Veteran had continued to make a poor adjustment.  The examiner noted that he had few friends, had been in disciplinary trouble, and was generally not suitable for retention in the Navy.  Following mental status examination, the impression was emotionally unstable personality and administrative discharge was recommended.  

The following day, the Veteran reported to sick call requesting to talk to a doctor about personal problems.  Notations following this request are illegible.  On March 11, 1971, the Veteran reported being upset about his work with people bossing him.  

At the time of a January 1972 release from active duty examination, the examiner made no notations, normal or abnormal, related to clinical evaluation of any of the Veteran's functioning, to include psychiatric functioning.  In addition, there were no complaints noted.    

The Veteran's service personnel records reveal that a Mast was conducted on October 28, 1970, due to the Veteran's failure to obey a direct order.  He was ordered to forfeit his pay for one month.  The Veteran underwent a Commanding Officer's Non-Judicial Punishment on February 17, 1971, for offenses committed on February 2 and February 3, 1971.  The offenses were being absent from his appointed place of duty and failure to obey a lawful order of his superior petty officer.  He was punished with 10 days restriction, four days extra duty, and forfeiture of pay for one month.  Another Mast was conducted on February 25, 1971, due to the Veteran's absence from his appointed place of duty (3 counts), being disrespectful in language towards his superior petty officer (2 counts), and due to his failure to obey the lawful order of his superior petty officer.  The Veteran was sentenced to confinement on bread and water for three days and had to forfeit his pay for one month.    

The post-service medical evidence of record includes a December 1977 VA examination report.  The Veteran made no mention of complaints involving his back at that time.  However, a neuropsychiatric examination was conducted.  The Veteran reported that he developed a nervous condition in service and that he was treated for it in service.  He had continued to have this nervous condition since leaving service but denied receiving any treatment for it.  The Veteran indicated that he was depressed, jumped with sudden noise, was afraid to ride in cars, and was tense.  He denied suicidal ideation, thinking difficulty, excessive drinking, and taking any habit-forming drugs.  Following mental status examination, the Veteran was diagnosed with anxiety neurosis.  

The Veteran underwent a medical examination in February 2007 in conjunction with his claim for benefits from the Social Security Administration (SSA).  His chief complaint was persistent ongoing low back pain since August 2006 due to what he felt was a work-related injury.  The Veteran stated that since the incident, he had been dismissed from his employer and now had no medical insurance.  The Board notes that the Veteran did not report the in-service back injury he sustained in 1970.  Following examination, the Veteran was diagnosed, in pertinent part, with chronic low back pain by history.    

The Veteran underwent a psychological evaluation in March 2007 in conjunction with his claim for SSA benefits.  It was noted that he appeared to be a reliable informant.  His chief complaints included depression and degenerative disc disease.  He reported that he had a fight in 1986 and was knocked unconscious.  The Veteran also reported treatment for depression for a few months in 1989.  He indicated that lack of work and his illness were his main stressors and that his coping ability was exhausted.  Following mental status examination, Axis I diagnoses of recurrent major depressive disorder, pain disorder, and cannabis abuse by history were made.  The Board particularly notes that the Veteran did not report any military sexual trauma or harassment and also did not report the in-service back injury he sustained in 1970.    

The Veteran was seen in December 2007 for treatment for depression, not otherwise specified, and cluster B&C traits.  It was noted that because of his infirmities, he felt helpless.  The Veteran reported experiencing military sexual trauma (MST) in the past (gay crew chief pressured him to have sex; punished him for not giving in).  Major stressors were reported as severe pain and financial straits.  Following mental status examination, the assessment was little change.  

The Veteran was admitted to Ward 2A on March 4, 2008, and was discharged on March 6, 2008, with Axis I diagnoses of depression, not otherwise specified, and substance-induced mood disorder.  An April 2008 social work note documents the Veteran's belief that he was wronged by the Navy, which did not investigate or believe he was sexually assaulted aboard ship.  

The Veteran underwent a VA spine examination in May 2008, at which time his claims folder and medical records were reviewed.  He reported that his low back condition was related to his complaints of low back pain in service and the examiner noted that the Veteran was seen on June 4, 1970, when stretching exercises were prescribed for complaints of pain but no diagnosis was provided.  The examiner also noted VA treatment for moderate spondylosis and degenerative disc disease throughout the lumbar spine.  The Veteran reported that the initial injury to his back occurred during boot camp, resulting in him being detained one week.  He further asserted that the wear and tear of active duty added to low back pain and that following his release from active duty, his manual labor job included heavy lifting.  The Veteran now reported constant, chronic low back pain.  

Following physical examination and review of a January 2007 x-ray of the lumbar spine and a February 2007 MRI report, the Veteran was diagnosed with mild lumbar scoliosis and moderate degenerative disc space narrowing at all of the lumbar interspaces with a moderate degree of associated spondylosis.  It was the examiner's opinion that it would be resort to mere speculation to opine if the Veteran's current low back condition was caused by or the result of active duty.  The rationale advanced by the examiner was review of the medical literature and medical records and his/her clinical experience.  The examiner went on to say that review of the claims folder revealed a June 4, 1970, service treatment record that reported complaints of back pain for one and one-half months, which was treated with pain medication, exercise and rack on floor, and a June 8, 1970, service treatment record that reported complaints of back pain for one and one-half months with negative x-ray.  The examiner noted that the claims folder was silent for an exit physical and that the Veteran's entrance examination report was negative for any spine conditions.  The examiner went on to say that a significant amount of time had elapsed since the Veteran was released from active duty and that since that time, he had been employed as a truck driver, punch press operator, and fork lift driver, all positions that involve heavy lifting, prolonged bending and jarring that are high-risk for developing a low back injury.  Therefore, the examiner concluded it was with resort to mere speculation to opine if the Veteran's current low back condition was caused by or the result of active duty.  

The Veteran also underwent a VA mental disorders examination in May 2008.  His claims folder and medical records were reviewed at this time.  The examiner noted that the Veteran had had juvenile offenses with dropped charges and that service treatment records indicated he left school after the Principal told him to after he hit a teacher.  The examiner also noted that the Veteran received a provisional diagnosis of anxiety and unsuitability in service and received non-judicial punishments for being absent from his place of duty, disrespectful language toward a superior petty officer, and failing to obey the lawful order of his superior officer.  An Axis I diagnosis of depressive disorder, not otherwise specified, was made.  It was the examiner's opinion that the Veteran's current mental condition did not have its onset in service.  The rationale employed in support of this opinion was that there was no objective evidence of a chronic condition related to his service treatment record notations of anxiety, unsuitability, or unstable personality.  In addition, the claims folder did not reveal any treatment for a mental health condition until 2007.  The examiner indicated that the Veteran had multiple stressors, including financial and back pain, that could contribute to current depression.  The examiner also indicated that the Veteran's records did not support the occurrence of a military sexual harassment.  

The Veteran was seen in August 2008 with complaints of continued back pain.  In an October 2008 addendum, it was noted that the Veteran was told by a VA official that his primary care physician could appropriately make some type of determination as to the origin of his disabling back pain.  The examiner stated that the Veteran showed him a medical form from his medical records in the military on his last visit and that he had been treated for six weeks for back pain as documented in 1970.  The examiner reported that he had personally viewed these records at the Veteran's request and that it was his opinion that it was likely his current back pain was related to the original injury in the military in some fashion.  

The Veteran was seen in September 2008 with complaints of chronic low back pain with radiculopathy.  He stated that his back had hurt him ever since he was in the military.  Following examination, the Veteran was diagnosed, in pertinent part, with chronic low back pain.  The Veteran was seen again in the primary care clinic in November 2008, at which time it was noted that he was being seen regularly for chronic low back pain and that he had stated that the original injury dates back to a fall when in the Navy.  The Veteran also reported that he was working up until two years prior when he began experiencing increased low back pain, which was not related to a specific event or injury.  The Veteran was assessed with chronic low back pain.  

A psychiatry initial assessment note dated January 29, 2009, reveals that the Veteran reported that he was struggling with back pain and financial problems.  He indicated that his back injury occurred in the Navy and that he was the object of a military sexual trauma by a gay supervisor who punished him (three days in the brig on bread and water; harsh criticism of his capabilities).  Axis I diagnoses of depressive disorder, not otherwise specified, and anxiety disorder, not otherwise specified, were made.  

A January 2009 nursing note shows that the Veteran reported back pain since 1970 and indicated that he had reinjured his back in 2006.  

An April 2009 psychiatry note reveals that the Veteran was seen for treatment for depression.  He stated that being abused in service had resulted in him having the urge to hurt someone else, but that he had controlled himself to prevent that.  The examiner noted that the Veteran had shown him an active duty medical record (an original, not a copy) that had an assessment of "unstable personality" and recommended administrative discharge.  The Veteran reported to the examiner that everything was fine until he was sexually harassed on the Saratoga.

An April 2009 psychiatry individual mental health clinic note indicates that it was the examiner's (Dr. K.J. Chason) second visit with the Veteran for problems with depression and anxiety related to a military sexual trauma (MST).  Dr. Chason reported screening the Veteran for posttraumatic stress disorder (PTSD) related to MST.  The Veteran talked extensively about his harassment in the Navy, including being forced by the supervisor who sexually harassed him to leave the ship without his cap so that he would be put in the brig.  Following the PTSD screening and mental status examination, Dr. Chason provided Axis I diagnoses of depressive disorder, not otherwise specified; chronic PTSD due to MST; and pain disorder with psychological factors and a general medical condition.  

The Veteran's representative sent a letter to Dr. Chason at the VA Outpatient Clinic in Marianna in May 2009.  She noted that the Veteran was claiming he had experienced depression and anxiety while in service and that his entrance examination, which appeared to be thorough, was silent for any mental health disorders.  She also indicated that the Veteran stated he sought counseling for his anxiety and depression from sick call aboard the U.S.S. Saratoga and that he received a psychiatric consult on February 3, 1971, wherein he was diagnosed with anxiety.  The Veteran made two other attempts to receive treatment on February 23, 1971, and again March 11, 1971, but no further treatment was afforded to the Veteran.  He was discharged in January 1972 and it was noted that his separation examination was silent for any diagnoses of mental disorder(s) and that the clinical evaluation section was not checked at all.  The Veteran's representative indicated that these records were enclosed for review.

Dr. Chason was informed that the Veteran reported seeking treatment for depression in 1989 and that he was currently trying to locate these treatment records.  The Veteran's representative reported that a mental examination had been afforded the Veteran in May 2008 and that the examiner indicated the Veteran had personality disorder(s).  It was noted that the examiner did not give the Veteran the benefit of any psychological testing, nor was any social work study performed at that time.  Dr. Chason was asked to indicate whether she believed, after reviewing the enclosed documents, that it was at least as likely as not that the Veteran's current depression and anxiety were related to his time in service.  

Dr. Chason provided a medical source statement for mental health in August 2009.  She reported reviewing the Veteran's medical file and service treatment records and indicated that she was the current treating psychiatrist for the Veteran.  Given the facts as outlined in the statement above, it was her opinion that the Veteran's military sexual trauma was at least as likely as not related to his military service.  In the comment section, she indicated that the Veteran denied being arrested as a civilian, denied hitting a teacher in high school, and was 18 when under duress for sexual favors.  

A May 2009 individual therapy psychology note reveals that the Veteran talked about the military sexual trauma that he experienced and that he reported being angry about being denied compensation for his problems.  The examiner noted that the Veteran was very focused on service connection related to being sexually harassed in the military and that he was trying to prove that MST is the reason for his current problems, while noting that he had records showing that he was paranoid and anxious while in service.  The examiner stated that reframing was attempted and the Veteran was able to see that the harassment may be difficult to prove but he had documentation of being paranoid and anxious while in service.  

The Veteran's representative also sent a letter to Dr. R.S. Hansen at the VA Outpatient Clinic in Marianna in June 2009.  She noted that the Veteran claimed he injured his back during boot camp and that his former treating physician had provided a 2008 opinion that the current back pain was related to his original back injury in the military in some fashion.  Dr. Hansen was informed that VA had not given as much weight to this opinion as the treating physician had not listed what medical evidence he had reviewed in formulating the opinion.  Dr. Hansen was asked to review enclosed medical records that were pertinent to the claim and answer a brief medical questionnaire that was attached.  

Dr. Hansen was informed that the Veteran was treated for back pain on two occasions while in service and was provided the pertinent service treatment documents.  He was also informed that after the Veteran suffered a back injury in service, he re-injured his back on numerous occasions, to include in 1972 (lifting mattresses at a department store where he was employed); 1980 (loading boxes of computer ribbons that weighed about 25 to 30 pounds into a truck); 1982 (injury while working as a layout marketing technician for a concrete company (involved bending and stooping but no lifting); 1994 (lifting a box of apples while working at a supermarket); on two occasions in 1996 (while performing regular duties as assistant produce manager); 2001 (tripped over a ladder at the supermarket where he worked); and 2006 (work-related accident while working as a driver for a uniform delivery service).  

It was noted that the Veteran was treated for his 1980 back injury but that no records of this treatment were available.  It was also noted that no records were available of the injury he sustained in 1982.  Medical records from West Boca Medical Center where the Veteran received treatment following the 1994 re-injury of his back were provided to Dr. Hansen and reported as containing diagnoses of lumbar spine disease and lumbar spine strain.  The Veteran's representative also provided private treatment records from Boca Raton Orthopaedic Associates (diagnosis of herniated disc L4-5) and Dr. Fernyhough (steroid injections, physical therapy, diagnosis of lumbar radiculitis) related to the 1996 injuries; from Orthopaedic Associates of Broward (diagnosed with acute lumbar and thoracic strain/sprain syndrome and discogenic disease of the lumbar spine) following treatment in 1997 not due to an injury; copies of a February 2002 MRI (showing mild curvature of the back along with diffuse disc bulging and facet arthrosis, small central protrusion with annular tear at L5-S1, lateral stenosis at L4-5 with mild narrowing of the nerve root and disc herniation at T10-11) associated with the 2001 re-injury; and from Crest Clinic (showing treatment for severe back pain) following re-injury in 2006.  

The Veteran's representative acknowledged that the Veteran had re-injured his back on numerous occasions after his original 1970 injury and asked Dr. Hansen to provide an opinion as to whether it is at least as likely as not that the Veteran's current lumbar scoliosis with degenerative disc disease and spondylosis is related to the injury he sustained in service.

Dr. Hansen provided a medical source statement in which he reported reviewing the Veteran's medical file, including pertinent treatment records for his back and service treatment records.  He also reported that he was the current treating medical doctor for the Veteran and that given the facts as outlined in the statement above, it was his opinion that the Veteran's chronic back pain is at least as likely as not related to his military service.    

An August 2009 primary care note by Dr. Hansen contains an assessment of chronic pain; low back pain with referred pain to his legs; stable, intractable.  Dr. Hansen noted that he had signed a statement concurring that the Veteran's "chronic back complaints date back to his military worsen and have been worsening/exacerbated."  

In April 2010, the Veteran's representative submitted a medical source statement she had prepared that was signed by Dr. Hansen.  The statement indicated that Dr. Hansen had reviewed the Veteran's medical file, including pertinent treatment records for his back and service treatment records.  It was noted that the Veteran was treated on June 4, 1970, and again June 8, 1970, for back pain lasting one and one-half months; that no diagnosis was given; that x-rays were done and said to be negative; and that no condition for which the Veteran was being evaluated was given in the service treatment record.  It was also noted that after service, the Veteran re-injured his back several times between 1972 and 2006 and that Dr. Hansen had reviewed the following records: a 1994 West Boca Medical Center record that diagnosed the Veteran with lumbar spine disease and lumbar spine strain; a 1996 record from Dr. J.C. Fernyhough that diagnosed the Veteran with lumbar radiculitis; a 1997 record from Orthopaedic Associates of Broward County that diagnosed the Veteran with acute lumbar and thoracic strain/sprain syndrome and discogenic disease of the lumbar spine; a 2002 MRI report after re-injury indicating mild curvature of the back, diffuse disc bulging and facet arthritis, and small central protrusion with annular tear at T10-11; and a 2006 record from Crest Clinic that indicated treatment for back problems and contained a diagnosis of severe lumbar disc disease with possible herniated disc.  

It was noted that Dr. Hansen was the current treating medical doctor for the Veteran, that the Veteran's back problems were not noted on his entrance examination, that there was treatment for back pain lasting one and one-half months in the Veteran's service treatment records, that no defect of the spine was noted on the Veteran's entrance examination, and that his exit examination lacked any indication of defects of any kind at all, as the document was not completed prior to signature.  Given the facts as outlined in the statement above, it was Dr. Hansen's opinion that the "Veteran's _______________ is at least as likely as not related to his military service."  The Board notes that Dr. Hansen did not provide a diagnosed condition in this section of the pre-prepared statement.  In a section entitled Rationale, Dr. Hansen notes in his own handwriting that the "Veteran's back injury in 1970 has been documented; his chronic pain and disability from the back condition have required intermittent medical intervention and limits his ability to stand for prolonged periods of time."  Dr. Hansen also noted that the Veteran's diagnosis was degenerative disc disease.    

In April 2010, the Veteran's representative also submitted a medical source statement for mental health she had prepared that was signed by Dr. Chason.  The statement indicated that the Veteran had reported experiencing depression and anxiety while in service; that his entrance examination, which appeared to be thorough, was silent for any mental health disorders; that the Veteran stated he sought counseling for his anxiety and depression from sick call aboard the U.S.S. Saratoga; that he received one psychiatric consult on February 3, 1971, wherein Dr. Goldberg diagnosed him with anxiety; that the Veteran made two other attempts to receive treatment on February 23, 1971, and March 11, 1971; that no further treatment was afforded to the Veteran; that he was discharged from service on January 24, 1972; and that the Veteran's separation examination is also silent for any diagnoses of mental disorder(s) (in fact, the clinical evaluation section is not checked at all).  

It was also noted that according to the Veteran's service record, he enlisted on April 28, 1970, "until January service records indicate he had no major problems with disciplinary actions until February 17, 1972."  It was also observed that this was two weeks after he requested to see a counselor pertaining to "personal problems" as documented on February 3, 1971, and that the Veteran again requested to see a doctor about personal problems on February 23, 1971.  During this time period, the Veteran's service record indicates he had three disciplinary actions for insubordination to a petty officer, absence from his duty station, and disrespectful language to a petty officer.  The Veteran reported that the petty officer to whom he was disrespectful was the person who sexually assaulted him.  Of note, the Veteran was not recommended for reenlistment on January 24, 1972, due to his behavior.  The Veteran's record does not indicate habitual misbehavior until February 1971, around the time of the alleged sexual assault.  

The Veteran states he continued to have problems throughout his life after the military, that he again sought treatment in 1989 for depression, that he received treatment while in the Boca Raton area of Florida through Drs. Waxman and Udell, and that he was currently trying to locate these doctors for treatment records.  Lastly, it was noted that VA had sent the Veteran for a mental examination in May 2008 and that the examiner indicated that the Veteran had personality disorder(s).  Of note, the examiner did not give the Veteran the benefit of any psychological testing, nor was any social work study performed at that time, though a Global Assessment of Functioning score of 60 was assigned.  

It was noted that the Veteran's medical file and service records had been reviewed and that Dr. Chason was the current treating psychiatrist.  Given the facts as outlined in the statement above, it was Dr. Chason's opinion "the Veteran's Michael Carpinona is at least as likely as not related to his military service."  In the comments section, Dr. Chason handwrote the following statement: "I attest that it is much more likely than not that his PTSD and significant depression were due to sexual/{illegible} harassment/MST that led to/caused the end of his military career. Note that stressors such as the above in persons predisposed genetically to mood do (disorder) has greater negative impact on him."  

The evidence of record does not support the claims for service connection for a low back disorder or for an acquired psychiatric disorder.  At this juncture, the Board notes that it finds the Veteran is competent to report continuity of symptomatology involving his low back following the documented in-service injury, as well as competent to report the military sexual harassment that he alleges occurred at the hands of his supervisor while in service.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  For the reasons to be discussed more fully below, however, the Board does not find that the Veteran is credible.  

At the outset, the Board notes that credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony.  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995).  

In this case, there is no question that the Veteran injured his back in service.  More specifically, his service treatment records contain two references to treatment for back pain that had lasted one and one-half months, first on June 4, 1970, and then on June 8, 1970, both approximately one month and one week after the Veteran's entry onto active duty.  While the Board acknowledges that the physical examination conducted at the time of the Veteran's January 1972 release from active duty appears incomplete, the remaining service treatment records are devoid of reference to, complaint of, or treatment for, any other back complaints between June 1970 and January 1972.  This span of time does not support a finding of a chronic condition during active service or support the Veteran's contentions that he had continuity of symptomatology following the initial in-service injury.  

In addition to the foregoing, the Veteran made no mention of any back problems at the time of the December 1977 VA examination, which was conducted approximately six years after his separation from service.  Nor did he mention any in-service back injuries at the time he was examined in conjunction with a claim for benefits from the SSA.  Rather, he reported in February 2007 that he had persistent low back pain that had been ongoing since August 2006, due to what he felt was a work-related injury.  The Veteran also indicated that he had been dismissed from his employer following that incident and was without any medical insurance.  The Board notes that the Veteran did not specifically claim continuity of low back symptomatology following the initial June 1970 in-service injury to his back at the time of the May 2008 VA spine examination, which was conducted following the RO's October 2007 receipt of his claim for entitlement to service connection for a low back disorder.  In fact, it was not until September 2008 that the Veteran reported his back had hurt him ever since he was in the military.  

In seeking opinions from Dr. Hansen regarding the etiology of the Veteran's current back disability, the Veteran's representative reports that he re-injured his back on numerous occasions following service, specifically detailing approximately seven incidents between 1972 and 2006.  The Board notes that the Veteran never reported these incidents while seeking treatment.  The only re-injury mentioned by the Veteran at any time was the 2006 injury that appears to have been the basis for him seeking benefits from the SSA.  

The Board finds that the evidence of record shows that the Veteran's report of continuity of symptomotology involving a low back disorder was only discussed following the RO's October 2007 receipt of claim.  In other words, in records that pre-date his October 2007 claim, to include those that are more contemporaneous to his time in service, such as the December 1977 VA examination report, the Veteran made no mention of any symptoms involving his low back following the documented in-service complaints made in June 1970.  Based on the foregoing, which shows interest and bias in the Veteran's contentions related to his claim for VA benefits, the Board finds that the Veteran is not credible to the extent that he reports that he has had a low back disorder since active service.  See also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (a pecuniary interest may affect the credibility of a claimant's testimony).

The Board also notes that there is no probative medical evidence of record establishing that the Veteran's diagnosed low back disorder is etiologically related to active service.  The Board acknowledges that in an October 2008 VA treatment record, the examining physician noted that it was his/her opinion that it is likely the Veteran's current back pain is related to the original in-service injury in some fashion.  Pain alone, without a diagnosed or identifiable underlying condition, is not a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  In addition, no rationale for this opinion was provided.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (a factor for assessing the probative value of a medical opinion includes the thoroughness and detail of the opinion).  

The Board also notes that this medical provider reported that the Veteran had shown him a medical form from his military medical records that showed he had been treated for six weeks for back pain as documented in 1970.  The service treatment records associated with the Veteran's claims folder do not support a finding that he was treated for six weeks in service.  It is unclear whether the medical provider provided inadequate information or whether the Veteran presented an altered document to support his claim.  

The Veteran's treating physician, Dr. Hansen, has also failed to provide a probative medical opinion in support of the Veteran's claim despite two attempts by the Veteran's representative.  Rather, in an August 2009 medical source statement, Dr. Hansen reports that it was his opinion that the Veteran's chronic back pain is at least as likely as not related to his military service.  The Board again notes that pain is not a disability for which service connection may be granted.  Nor is a finding of chronic back complaints, as noted in an August 2009 primary care note authored by Dr. Hansen (Veteran's chronic back complaints date back to military).  

In a subsequent April 2010 medical source statement, Dr. Hansen was of the opinion that the "Veteran's _______________ is at least as likely as not related to his military service."  As noted above, Dr. Hansen did not provide a diagnosed condition in this section of the pre-prepared statement.  Although he subsequently notes that the Veteran's diagnosis was degenerative disc disease, and therefore, it could be argued that he intended to say that the Veteran's degenerative disc disease is at least as likely as not related to his military service, Dr. Hansen did not provide a rationale for this opinion.  Rather, in the section entitled Rationale, Dr. Hansen reported that the "Veteran's back injury in 1970 has been documented; his chronic pain and disability from the back condition have required intermittent medical intervention and limits his ability to stand for prolonged periods of time."  Dr. Hansen fails to provide any information as to why the Veteran's degenerative disc disease is at least as likely as not related to service and instead states that an in-service back injury was documented and that the Veteran has required medical intervention for the chronic pain and disability.  In the absence of a rationale explaining why an etiological relationship between the 1970 injury and the current degenerative disc disease exists, the opinion provided by Dr. Hansen is not probative.  See Prejean, 13 Vet. App. at 448-9.

In addition to the foregoing, it was the May 2008 VA examiner's opinion that it would be resort to mere speculation to opine that the Veteran's current low back condition is caused by or the result of active duty.  Although the Board acknowledges that statements by VA examiners that the issue of etiology cannot be resolved without resort to speculation normally do not provide either a positive or negative opinion regarding the claim, the Board may rely on such a conclusion if the examiner explains the basis for such an opinion, bases the opinion on sufficient facts or data, and clearly identifies precisely what facts cannot be determined.  Additionally, the examiner may have an obligation to conduct research in the medical literature depending on the evidence in the record at the time of the examination.  Jones v. Shinseki, 23 Vet. App. 382 (2010).  The examiner provided detailed rationale, which was based on review of the medical literature, the medical records associated with this claim, and his/her clinical experience.  More specifically, the examiner noted that review of the claims folder revealed a June 4, 1970, service treatment record that reported complaints of back pain for one and one-half months, which was treated with pain medication, exercise and rack on floor, and a June 8, 1970, service treatment record that reported complaints of back pain for one and one-half months with negative x-ray.  The examiner further noted that the claims folder was silent for an exit physical and that the Veteran's entrance examination report was negative for any spine conditions.  The examiner concluded by noting that a significant amount of time had elapsed since the Veteran was released from active duty and that since that time, he had been employed as a truck driver, punch press operator, and fork lift driver, all positions that involve heavy lifting, prolonged bending and jarring that are high-risk for developing a low back injury.  

The preponderance of the evidence is against the claim and there is no doubt to be resolved.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).  In light of the foregoing, service connection for a low back disorder is not warranted.  

Regarding the claim for service connection for an acquired psychiatric disorder, the Board again notes that the Veteran is competent to report the attempted sexual assault he endured during service and the subsequent personnel problems he had as a result of refusing his crew chief's advances.  See Layno, 6 Vet. App. at 470.  For the reasons to be discussed next, the Board finds that his contentions are not credible.  

As noted above, the Veteran asserts that an incident with his crew chief, Petty Officer D., took place on February 2, 1971, and that he has suffered from depression ever since this incident.  He and his representative point to service treatment and service personnel records in support of the claim.  

Review of the Veteran's service personnel records reveals that the Veteran had problems on one occasion prior to this date.  More specifically, a Mast was conducted on October 28, 1970, due to the Veteran's failure to obey a direct order.  Review of the Veteran's service treatment records show that on the day following the alleged incident, the Veteran went to sick call with a request to see a medical officer about personnel problems he was having.  He received psychiatric treatment that same day, at which time no mention was made by the Veteran of any personnel problems.  A chronicle of getting into trouble with many minor infractions on ship, however, was noted, and the examiner reported that the Veteran was anxious and immature with paranoid ideation.  No diagnosis was provided.  Upon referral to a neuropsychiatric clinic on February 22, 1971, a background history of borderline to poor adjustment prior to service was noted.  It was also noted that the Veteran blamed his psychiatric problems on an incident where he was startled by an alarm bell as he was falling asleep, resulting in his feeling "nervous and jumpy" ever since, and that he reported a history of delinquent behavior as a child.  The Veteran again made no mention of any personnel problems, nor did he report the alleged attempted sexual assault or the problems he had as a result of refusing his crew chief's advances.  The impression was emotionally unstable personality.  

The Veteran also did not report the alleged in-service attempted sexual assault or any subsequent personnel problems at the time of a December 1977 VA examination.  Nor did he mention it at the time of a March 2007 psychological evaluation conducted in conjunction with his claim for SSA benefits.  It was not until December 2007, after he filed his October 2007 claim for VA benefits, that he reported experiencing a military sexual trauma.  

Based on the foregoing, which shows interest and bias in the Veteran's contentions related to his claim for VA benefits for an acquired psychiatric disorder, the Board finds that the Veteran is not credible to the extent that he reports enduring an attempted sexual assault during service with subsequent personnel problems as a result of refusing his crew chief's advances.  See Cartwright, 2 Vet. App. at 25.

The Board also notes that there is no probative medical evidence of record establishing that the Veteran's diagnosed acquired psychiatric disorder is etiologically related to active service.  

The May 2008 VA examiner was of the opinion that the Veteran's current mental condition, diagnosed as depressive disorder, not otherwise specified, did not have its onset in service.  This opinion is afforded probative value because the examiner provided a rationale in support of it.  See Prejean, 13 Vet. App. at 448-9 (2000).  More specifically, the examiner noted the absence of evidence of a chronic condition related to the Veteran's service treatment record notations of anxiety, unsuitability, or unstable personality; the absence of evidence of mental health treatment until 2007; and the existence of several other stressors, to include financial problems and back pain, that had contributed to the Veteran's depression.  

At this juncture, the Board also points out the notation made by the examiner who authored the May 2009 individual therapy psychology note, namely that proving the harassment had occurred would be difficult in light of the documentation that the Veteran was paranoid and anxious in service.  The Board interprets this to mean that the notations of paranoia and anxiety do not correspond to the alleged military sexual trauma.  

The only other medical opinions of record are those provided by Dr. Chason in August 2009 and April 2010, which were submitted in response to letters written by the Veteran's representative.  In August 2009, Dr. Chason reported that given the facts of record, it was her opinion that the Veteran's military sexual trauma is at least as likely as not related to his military service.  Dr. Chason did not provide an opinion regarding the etiology of the Veteran's psychiatric disorder.  In fact, the opinion does not even identify any diagnosed disorder.  Rather, Dr. Chason is providing an opinion that appears to say the Veteran experienced a military sexual trauma while in service.  As discussed above, the Board does not find his assertions in this regard to be credible.  

In August 2010, Dr. Chason provided another opinion that "...it is much more likely than not that his PTSD and significant depression were due to sexual/{illegible} harassment/MST that led to/caused the end of his military career. Note that stressors such as the above in persons predisposed genetically to mood do (disorder) has greater negative impact on him."  The Board notes that it may reject a medical opinion if it finds that other facts present in the record contradict the facts provided by the Veteran that formed the basis for the opinion.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Coburn v. Nicholson, 19 Vet. App. 427 (2006).  In light of the foregoing, and in light of the fact that the Board does not find the Veteran's assertions in regards to the alleged attempted sexual assault to be credible, the opinion provided by Dr. Chason in August 2010 is not probative.  

The Board also does not afford Dr. Chason's April 2009 assessment of chronic PTSD due to MST (found in a psychiatry individual mental health clinic note) any probative value for the same reasons.  Id.  

The record is devoid of any probative medical evidence providing an etiological relationship between the Veteran's acquired psychiatric disorder and active service.  The preponderance of the evidence is against the claim and there is no doubt to be resolved.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).  In light of the foregoing, service connection for an acquired psychiatric disorder is not warranted.  

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Notice should be provided to a claimant before the initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

Prior to the issuance of the June 2008 rating decision that is the subject of this appeal, the Veteran was advised of the evidence necessary to substantiate a claim for service connection and of his and VA's respective duties in obtaining evidence.  Notice specific to his claim for an acquired psychiatric disorder due to sexual trauma was provided in a February 2008 letter.  Both letters also provided notice of the appropriate disability rating and effective date of any grant of service connection, as required by Dingess/Hartman.  Accordingly, the duty to notify has been fulfilled as to each claim.

VA also has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  This duty has also been met, as the Veteran's service and VA treatment records have been associated with the claims folder, as were records associated with his claim for benefits from the SSA.  The Veteran was also afforded appropriate VA examinations in connection with his claims.  The Board acknowledges that it appears private treatment records were submitted to Dr. Hansen by the Veteran's private attorney that are not located in the claims folder, though a record from Crest Clinic showing treatment for severe back pain following re-injury in 2006 was part of the records obtained from the SSA.  VA requested the Veteran to provide any medical evidence he had, or to provide the requisite authorization and consent for the release of private records, on several occasions.  The Veteran, however, did not respond.  As such, the Board will proceed accordingly.  The record does not suggest the existence of additional, pertinent evidence that has not been obtained.  

For the reasons set forth above, and given the facts of this case, the Board finds that no further notification or assistance is necessary, and deciding the appeal at this time is not prejudicial to the Veteran.


ORDER

Service connection for a low back disorder is denied.  

Service connection for an acquired psychiatric disorder is denied.  


____________________________________________
JENNIFER HWA
Acting Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


